Citation Nr: 1206973	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a through and through, Muscle Group XX, gunshot wound to the lumbar spine.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

For reasons expressed in more detail below, the Board has also recharacterized the appeal as encompassing the claim for a total disability evaluation based on individual unemployability due to service connected disorders due to PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The clinical record reveals that the Veteran's medical history is significant for a prior stroke, and the need to take anti-hypertensive medication.  Further, in June 2007, an attending cardiologist noted that the appellant showed evidence of mild to moderate ischemia in the apex of the heart.  In light of these facts, the fact that the Veteran served in the Republic of Vietnam, and the fact that the provisions of 38 C.F.R. §§ 3.307 and 3.309 (2011), provide for presumptively service connecting ischemic heart disease in those veterans who served in the Republic of Vietnam, the undersigned advises the Veteran that he may wish to file a claim of entitlement to service connection for ischemic heart disease, to include residuals of a stroke, secondary to in-service exposure to Agent Orange and other herbicides.  

The issues of entitlement to an increased rating for residuals of a through and through, Muscle Group XX, gunshot wound to the lumbar spine; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's posttraumatic stress disorder is manifested by occupational and social impairment, with deficiencies in most areas.  Total occupational and social impairment due to posttraumatic stress disorder was not shown. 


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for posttraumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2007 of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice of how disability evaluations and effective dates are assigned.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including treatment records and as warranted by law, affording VA examinations.  The record shows that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Regulations establish a General Rating Formula for rating psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV). 

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and the veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses posttraumatic stress disorder, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.) Scores ranging from 41 to 50 is indicated where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)." 

A global assessment of functioning score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In a November 2006 rating, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability evaluation.  The Veteran appealed the disability evaluation assigned and in a rating of April 2007, the RO increased the disability rating to 50 percent.  In October 2007, the Veteran submitted a claim for an increased disability rating for PTSD.  In a January 2008 rating decision, the RO denied that claim.  The Veteran appealed.  Essentially, he contends that his symptoms warrant a rating in excess of 50 percent for PTSD; for the reasons discussed below, the Board agrees. 

The Veteran was afforded a VA examination in April 2007.  He was noted to be alert, oriented and attentive.  His mood and affect were, however, irritable and at times constricted.  His speech reflected his irritability; he would raise his voice at times and would get snappy and was very short during the interview.  There was evidence of psychomotor agitation and his eye contact was at times glaring to the examiner.  His thought process was somewhat circumstantial.  There were no reported auditory or visual hallucinations and no delusional content.  He denied any current suicidal and homicidal thoughts or suicidal attempts.  He denied a history of aggression towards others and memory was intact.  He was diagnosed with PTSD.  The examiner noted that the Veteran was exhibiting considerable to severe symptoms of PTSD.  He noted the Veteran reported intrusive thoughts of Vietnam on a daily basis and nightmares one to two times a week.  He also described emotional detachment from others, noted problems with trust and described himself as a loner.  He noted decreased interest in activities and problems with concentration and memory.  He also reported trouble sleeping and a hypervigilant style.  The examiner noted his social adaptability and interaction with others appeared to be considerably to severely impaired.  His ability to maintain employment and perform his job duties also appeared considerably to severely impaired due to his PTSD.  He was assigned a global assessment of functioning score of 51.  The examiner noted that she did not review the claim file as it was not available at the time of the examination.  

VA outpatient treatment records of May 2007 note the Veteran reported passive homicidal ideations with no plan or intent.

VA outpatient treatment records of September 2007 show the Veteran reported symptoms of depression, anxiety, agitation, nightmares, flashbacks and easily being startled.  His affect was constricted and mood was congruent.  He had good insight and judgment.  He denied suicidal ideations but endorsed passive homicidal ideations without intent or plan.  

The Veteran was afforded another VA examination in December 2007.  Again, the claim file was not available for review.  The Veteran endorsed irritability, trouble sleeping, nightmares, daily intrusive thoughts, isolation, withdrawal, and limited recreational and social activities.  He reported that he was not working and had not worked since 2003, and noted a prior history of suicidal and homicidal ideation, but without a plan.  Mental status examination showed clear, coherent, and goal oriented speech.  He was alert to time, place and person.  Short-term memory was somewhat impaired.  Long-term memory was normal.  There was no current suicidal or homicidal ideations.  His affect was irritated and his mood was dysphoric.  He was assigned a GAF score of 45.  The examiner described the Veteran's symptoms to cause a moderate to severe level of social and functional impairment.  The examiner opined that the appellant had not responded well to treatment.  

The Veteran was afforded another VA examination in December 2008.  He reported continued problems sleeping, nightmares four to five times a week, and significant levels of anxiety.  He reportedly became anxious and agitated almost on a daily basis.  He reported his short-term memory and concentration were somewhat impaired.  He reported having difficulty getting close to people and having  a distant relationship with his wife.  The appellant asserted that his prescribed medication did not bring him relief, and that he went days without leaving his house.  He preferred staying withdrawn and isolated from others as he little control over his emotions.  

Mental status examination revealed clear, coherent and goal oriented speech.  The Veteran was alert and oriented to time, place and person.  Short-term memory and concentration were somewhat impaired; and, long term memory was normal.  Insight and judgment were well developed.  His thought process was linear and devoid of delusional thoughts.  Affect was constricted and mood was dysphoric.  He was assigned a global assessment of functioning score of 43.  The examiner noted the Veteran continued to experience significant social and occupational impairment.  

After careful consideration, the Board has determined that the Veteran is entitled to a 70 percent disability rating for PTSD as it most nearly approximated a finding of occupational and social impairment with deficiencies in work and family relations and difficulty adapting to stressful circumstances.  The Veteran's post-service VA treatment records and the VA examination reports indicate that he experienced anxiety, sleep impairment, irritability, isolation, avoidance, flashbacks, intrusive thoughts, difficulty in adapting to stressful circumstances, episodes of passive homicidal ideation, hypervigilence, short-term memory and concentration impairment, and difficulty in social relationships. 

The Board considered the global assessment of functioning scores assigned.  As noted, the Veteran received a global assessment of functioning scores ranging of 51, 45, and 43.  These global assessment of functioning scores mostly reflect serious symptoms.  While a global assessment of functioning score of 51 is indicative of moderate symptoms, the examiner noted that the Veteran's symptoms were moderate to severe when assigning that global assessment of functioning score.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds the global assessment of functioning scores reflect serious symptoms.  

The global assessment of functioning scores which reflect serious symptoms, when combined with the clinical evidence, clearly shows that the Veteran's symptoms caused severe occupational and social impairment.  Indeed, all of the VA examiners noted the same.  

The evidence during this term, however, preponderates against finding that occupational and social impairment due to PTSD more nearly approximated the total occupational and social impairment contemplated by a 100 percent rating for this period on appeal.  While the Veteran did report some trouble relating to his wife and others, and while the evidence showed that the Veteran is no longer working, there was no clinical evidence that the appellant was not working due to posttraumatic stress disorder associated pathology alone.  Further, the evidence did not show a gross impairment in thought processes or communication, that the appellant was in persistent danger of hurting himself or others, that he was disoriented to time or place, or that the claimant suffered from a memory loss so severe that he forgot his name or the names of relatives.  Taken as a whole, the Veteran's symptoms most nearly approximated the criteria described in the 70 percent disability rating criteria.  Accordingly, the Veteran is entitled to an increased rating of, but no higher than, 70 percent. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun.  Here, the disability picture presented by the Veteran's PTSD is contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id. 



ORDER

Entitlement to a 70 percent rating for posttraumatic stress disorder, but no higher, is granted, subject to the laws and regulations governing the payment of VA monetary benefits. 


REMAND

The Veteran is seeking an increased evaluation for residuals of a through and through, Muscle Group XX, gunshot wound to the lumbar spine.  While the Veteran has been afforded various VA examinations in conjunction with this claim those examinations did not provide a discussion addressing the range of lumbar motion.  Therefore, the examinations are not adequate to properly assess the current level of severity of the disability and a new examination is needed.  

Furthermore, at the December 2007 VA examination, the Veteran stated he had not worked since 2003 due to his PTSD symptoms.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  In light of the decision in Rice, the Board finds that the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and further development is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure all VA medical treatment records of any pertinent care provided the Veteran since April 2008.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for a VA muscles examination, with an appropriate examiner, to determine the symptoms and severity of any residuals of a through and through, Muscle Group XX, gunshot wound to the lumbar spine.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination. 

All tests and studies deemed necessary, including range of lumbar motion must be performed.  The examiner should provide commentary as to all symptoms shown upon examination, with consideration of painful motion, functional loss due to pain, additional disability during flare-ups, loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. §§ 4.40 , 4.45, 4.56(c) (2011).  If motion is found to be limited by pain, the examiner should specify at what degree of each motion such pain is noted to begin. 

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reasons why. 

3.  If the Veteran files a claim of entitlement to service connection for ischemic heart disease the RO must adjudicate that claim.  Should that claim be denied the Veteran must understand that the Board will only exercise appellate jurisdiction over that issue if the appellant perfects a timely appeal.  

4.  Thereafter, the Veteran should also be afforded a VA examination to address the effect that posttraumatic stress disorder , residuals of a through and through, Muscle Group XX, gunshot wound to the lumbar spine; and if warranted, ischemic heart disease, have on his ability to obtain and retain substantially gainful employment.  Any pathology found due to disorders other than these must be differentiated.  If symptoms of different disorders cannot disassociated the examining physician must explain why.  Thereafter, the examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected disabilities alone render him unable to secure and follow substantially gainful employment.  If the appellant is found to be unemployable due to his service connected disabilities, the date on which the Veteran's unemployability began should be addressed.  A full explanation of the rationale for any opinion rendered should be provided. 

5.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

7.  The RO/AMC should conduct any additional development deemed necessary.  

8.  Thereafter, the AMC/RO must readjudicate the claim of entitlement to an increased rating for residuals of a gunshot wound of the lumbar spine, and adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Should any claim remain denied the RO/AMC must issue a supplemental statement of the case and provide the appellant and his representative an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


